Title: From Susanna Boylston Adams Clark Treadway to Sarah Smith Adams, 4 May 1815
From: Treadway, Susanna Boylston Adams Clark
To: Adams, Sarah Smith



My Dear Mother
Quincy May 4th 1815

I have this moment received your letter, and hasten to inform you that the things are all ready. Mr Dexter procured a hogshead, quite large enough to contain all, and I have fixed every thing to the best of my ability; the desk I was fearful would injure the bed, I have sewed it in baize; the screws and key, are also sewed in the towel, I hope they will do no injury. the volume of Hume is there also. I directed the Card to “Alexander B Johnson Esqre. Utica. Care of Whitwell, and Bond, Auctioneers.”
Mr Shaw was here on Saturday. he will comply with the request contained in your letter, as soon as possible. he has at present, a great deal of business to transact, and is most deeply afflicted, by the loss of his dear mother. Abby writes to us; she appears resigned to the will of her heavenly Father, but the loss she has sustained, is irreparable, and she feels it, to be such, yet should we rejoice, rather than mourn, that her dear Aunt, has left this transitory world of pain, and care; for one of everlasting bliss. She has finished her course, she has kept the faith, and I make no doubt is now inheriting the promises; And shall we repine, that she is not continued, a few years longer, in this vale of tears? No! let us rather press forward toward the mark, for the prize of our high calling, and may we strive more and more, to imitate the perfections of our Redeemer, that we may be enabled to join those friends who have gone before us, in a better world.
We have heard from the dear Children, twice at Sea, they were in perfect health; and had not been sick in the least. from Uncle, we have not heard since the peace, and my dear Grand Parents are very anxious about him.
Your bedstead must be packed in mats to go safe, which I shall attend to immediately, and send all into town together. The drawers, Mr Dexter thinks will not bear transportation, it would jar them all to pieces; besides my dear Mother, I thought you gave them to me; my clothes are in them, and they are quite ornamental to my chamber; I take excellent care of them, and they shine like a looking glass, I assure you. please to ask Sister, if she does not intend, to let me come, and see her, when she goes to house keeping? She wrote to me for some floss Cotton, it is an article that is very scarce, and is extremely dear; I have purchased 4 skeins, the best in Boston, as I went from one end of the town, to the other, for it. but this is not so nice, as I wish although it is better, than it appears. I worked a handkercheif, with some of the same kind, and it looks very well, she must divide it, to make it fine; if it will not answer the woman of whom I bought it, will take it again, but I was obliged to get this, or none. I am very glad, you are pleased with the articles I sent.
I think it probable, I shall go to Atkinson, and pass a few weeks, with Abby, she says, she cannot be left alone, without some female friend, and it is not proper that she should be. Uncle Smith writes us that Uncle James is sick, be so kind as to let me hear, how he does.
Remember me my dear Mother most affectionately to my Sister, and Aunt Nancy, Mr Johnson also, and beleive me your dutiful and affectionate daughter

S B Adams.
 I shall write again, next week.
May 5th P. S. The things will be sent to Boston tomorrow. I have more Cotton for Sister if this will answer

